DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12, 14-18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the as filed Specification lacks written description support for "wherein the base station is configured to transmit condensed measuring data in response to the control signal whereby the energy 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, dependent Claim 5 further comprising a display device remote from the base station and configured to transmit the control signal to the base receiver appears to be inconsistent with independent Claim 2 which defines a remote device remote from the base station and configured to transmit the control signal to the base receiver such that there appears to be two remote devices each configured to transmit the control signal to the base receiver.  Clarification and/or correction is respectfully requested.  For purposes of compact prosecution, the Examiner has interpreted the remote device of Claim 2 as being further defined by Claim 5, i.e. the remote device comprises a display device configured to transmit the control signal to the base receiver.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 and 5  and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to  Datta et al (Datta). 

In regards to Claim 2, Goode teaches a system for in-vivo measurement of an analyte concentration in a human or animal body, comprising: an implantable sensor configured to generate measuring signal correlated to the analyte concentration to be measured (see entire document, for example Fi. 1A); a base station operably coupled to the implantable sensor, the base station further comprising: a potentiostat configured to supply voltage to the implantable sensor; a base receiver configured to receive a wireless transmitted control signal and a base transmitter configured to wirelessly transmit data when the base receiver receives the control signal and a remote device remote from the base station and configured to transmit the control signal to the base receiver  (see entire document, for example Figs. 1A and 2, para. 0104, 0135, 0137, 0145, and 0275 including  U.S. Patent Application 10/633,367 (US 20050027463) entitled, "SYSTEM AND METHODS FOR PROCESSING ANALYTE SENSOR DATA” referenced in para. 0137; and U.S. Appl. No. 09/636,369 (US Patent 6558321) entitled "SYSTEMS AND METHODS FOR REMOTE MONITORING AND MODULATION OF MEDICAL DEVICES" and U.S. Application No. 10/633,367 (US 20050027463) entitled, "SYSTEM AND METHODS FOR PROCESSING ANALYTE SENSOR DATA” referenced in para. 0275. More particularly, for remote device remote from the base station and configured to transmit the control signal to the base receiver see entire document, for example 0079, 0088 and 0097 “control module that request additional reference data” and see entire 6558321 col. 26, ll 39-45 “The time intervals for transmitting information may vary depending on the medical condition being monitored and the subjects compliance with downloading request intervals.”),  but does not explicitly teach wherein the base station is configured to transmit condensed measuring data whereby the energy consumption and weight of the base station can be reduced. 

Brister teaches the base station is configured to transmit condensed measuring data (see entire document, for example para. 0226, 0470, 0471, 0498, 0523, 0536, 0561, 0603, 0609, 0613, and 0652).  Brister also teaches the remote device remote from the base state is configured to transmit the control 

Lo teaches that power source is one of the key elements for pervasive in vivo sensing, and that the wireless component is the most power-demanding part of the body-sensor network (page 2, "Miniaturized Power Source" and "Low Power Wireless Data Paths").  Lo teaches the power demands of the wireless transmission. 

Datta teaches that the amount of processing, memory and communication resources increase in direct proportion to the amount of data to be communicated (column 1, lines 15-18). Datta proposes compression of digital data as a means of decreasing the resources necessary to communicate and store said data (column 2, lines 10-12). Datta teaches the necessity of data compression before communication. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode with the base station is configured to transmit condensed measuring data taught by Goode, Brister, Lo and Datta for the predictable purpose of decreasing the resources necessary to communicate and store said data resulting in a reduction in the energy consumption and weight of the base station.  

In regards to Claim 5, display device remote from the base station and configured to transmit the control signal to the base receiver  (see entire document, for example para. 0303)

In regards to Claim 23, Goode teaches the stored measuring signal includes a check .

Claims 3, 4, 16, 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, Internat'l Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2, 5 and 23 above, in further view of US20070161879 to Say et al. (Say).

In regards to Claims 3 and 4, Goode modified teaches the essential features of the claimed invention, except for the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal (Claim 3); the base station is configured to transmit a second characteristic identifier signal identifying the base station (Claim 4).  Say teaches such limitations for the 

In regards to Claim 16, Goode modified teaches the essential features of the claimed invention, except for the display device further comprising a measuring unit for separately determining concentration values of the same analyte measured by the implantable sensor, wherein an analytical unit of the display device is connected to the measuring unit, and the analyte concentration values obtained from the measuring unite are used to calibrate the measuring signal obtained from the implantable sensor.  Say teaches such limitation for the purpose of determining the level of an analyte concentration 

In regards to Claim 17, Say teaches the base station comprises a test circuit that is connected to the potentiostat and supplies a response signal to a base station analytical unit during a system test, and wherein the response signal is analyzed by the base station analytical unit, and wherein the base station analytical unit is configured to compare a value of the response signal to an expected value and generate an error signal if the value of the response signal deviates from the expected value by more than a predetermined tolerance value, and wherein the error signal is transmitted to the display device, and the display device is configured to provide the error signal to a user (see entire document, for example para. 0014, 0015, 0071, 0107, 0227, 0242, 0244 and 0280). 

In regards to Claim 21, Say teaches the essential features of the claimed invention, except for the base station transmits only data received after the immediately preceding control signal. However, Say teach the receiver/display unit is configured so that the patient may choose the particular display (e.g., blood glucose concentration or graph of concentration versus time) that the patient wishes to view. The patient may choose the desired display mode by pushing a button or the like, for example, on an optional input device 162 (see entire document, for example para. 0258, 0266-0292 and 0297). Therefore, it would . 

Claims 6, 7 and 9 are is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2, 5 and 23 above, in further view of US20070163894 to Wang et al. (Wang).  

In regards to Claim 6, Goode modified teaches the essential features of the claimed invention, except for the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station.  Wang teaches such limitation for the purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing (see entire document, for example para. 0039). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with having the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station taught by Wang for the predictable purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing.

In regards to Claims 7 and 9, Goode modified teaches the essential features of the claimed invention, except for  the replaceable sensor carrier is configured to wirelessly communicate with the base station (Claim 7), and   the wireless communication between the sensor carrier and the base station occurs by RFID (Claim 9) (see entire document, for example Fig. 1A and para. 0225 “Data is transmitted back to the sensor control unit, using, for example, inductive coupling via the same or different antennas and/or transmission of the signal via a transmitter on the sensor. The use of inductive coupling can eliminate electrical contacts between the sensor and the on-skin sensor control unit.” and para. 0252 “RF communication” and para. 0305 and Claim 17)). 

Claims 8, 10-12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) and US20070163894 to Wang et al. (Wang) as applied to Claims 6, 7 and 9 above, in further view US20070161879 to Say et al. (Say). 

In regards to Claim 8, Goode modified the essential features of the claimed invention, except for the wireless communication between the replaceable sensor carrier and the base station occurs inductively (Claim 8). Say teaches such limitation for the purpose of transmitting data back to the sensor control unit. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the wireless communication between the replaceable sensor carrier and the base station occurs inductively taught by Say for the predictable purpose of transmitting data back to the sensor control unit.

In regards to Claim 10, Say teaches the replaceable sensor carrier unit contains a data carrier having calibration data of the sensor (see entire document, for example para. 0231, 0247, 0258, 0259 and Fig. 18B). 

In regards to Claim 11, Wang teaches the data carrier is inside the sealed housing and the data carrier is configured such that the calibration data is written through the sealed housing (see entire document, for example para. 0039, 0044, 0062 and 0068). 

In regards to Claim 12, Goode modified teaches the implantable sensor is activated by coupling with the base station such that the implantable sensor commences to supply the measuring signal, and wherein a command is generated by a processor in the base station upon connecting the replaceable sensor carrier to the base station (see entire document, for example para. 0388).

In regards to Claim 22, Goode modified teaches the data carrier is an electronic memory configured to be written and/or read using RFID (see entire document, for example para. 0145, 0146 and 0173).  

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2, 5 and 23 above, in further view of US20040263354 to Mann et al. (Mann).  

In regards to Claim 14, Goode modified teaches the essential features of the claimed invention, except for the base station memory includes status information comprised of at least one of a charge status of a battery and a result of an internal functional test, and the status information is configured to be stored in the base station memory with the stored measuring signal, and wherein the status information is stored as a status code. Mann teaches such limitation for the purpose of indicating a low battery charge (see entire document, for example para. 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the base station memory includes status information comprised of at least one of a charge status of a battery and a result of an internal functional test, and the status information is configured to be stored in the base station memory with the stored measuring signal, and wherein the status information is stored as a status code taught by Mann for the predictable purpose of indicating a low battery charge. 

In regards to Claim 15, Goode modified teaches the essential features of the claimed invention, except for the base station further comprises a memory, a signal processor, an analytical unit, and a communication unit, and the communication unit includes the base transmitter and the base receiver, and the signal processor is configured to condense the measuring signal, and the condensed measuring signal is stored in the memory, and both the analytical unit and the communication unit are configured to access the memory, and wherein the analytical unit and the communication unit are connected to the memory by a changeover switch configured to connect the memory and one of the analytical unit and the communication unit in response to a status of the switch. Lo teaches that power source is one of the key elements for pervasive in vivo sensing and that the wireless component is the most power-demanding part of the body-sensor network (page 2, "Miniaturized Power Source" and "Low Power Wireless Data Paths"). Datta teaches that the amount of processing, memory and communication resources increase . 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 3, 4, 16, 17 and 21, in further view of US20040263354 to Mann et al. (Mann).  In regards to Claim 18, Goode modified teaches the essential features of the claimed invention, except for the test circuit is configured to simulate a sensor connected to the potentiostat such that the base station analytical unit is configured to use the test circuit to determine a function of the potentiostat and a charging status of a battery. However, Say does teach that the watch-dog circuit can be used for other functions (see entire document, for example para. 0280).  Mann teaches such limitation for the purpose of alerting a user of potential problems (see entire document, for example para. 0050, 0068and 0072). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with a test circuit configured to simulate a sensor connected to the potentiostat such that the base station analytical unit is configured to use the test circuit to determine a function of the potentiostat and a charging status of a battery taught by Mann for the predictable purpose of alerting a user of potential problems.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) S20050245795 in view of US 20060155180 to Brister et al. (Brister), Lo et al, International Workshop on Body Sensors, 2005, pages 1-5 (Lo), U.S. 5,748,781 to Datta et al. (Datta) as applied to Claims 2, 5 and 23 above, in further view of distributed computing being notoriously known as exemplified by "Introduction — Distributed computing," in IEEE Transactions on Computers, vol. C-34, no. 12, pp. 1069-1070, Dec. 1985, (Distributed Computing) and Pradeep K. Sinha, "Fundamentals," in Distributed Operating Systems: Concepts and Design , IEEE, 1997, pp.1-45, (Sinha) and US20050272640 to Doyle et al. (Doyle). In regards to Claim 20, Goode modified teaches the essential features of the claimed invention, except for the base station is configured to be powered by a first battery having less capacity than a second battery in the display device, whereby the cost of the base station can  Distributed Computing, Sinha and Doyle which teach cost-effective interconnection networking for a reduction in hardware costs and impact on system performance such that it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with the base station is configured to be powered by a first battery having less capacity than a second battery in the display device; and the display device has a higher computing capacity than the base station for the predictable purpose of  improving efficiency and performance resulting in the cost of the base station being reduced for practical utility of making the system more affordable to patients.  

Claims 29, 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) as applied to Claims 2, 5 and 23 above, in further view of US20070161879 to Say et al. (Say)

In regards to Claims 29 and 35, Goode teaches the essential features of the claimed invention, except for the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal (Claim 29); the base station is configured to transmit a second characteristic identifier signal identifying the base station (Claim 35).  Say teaches a control signal includes a characteristic identifier signal used to identify the source of the control signal for the purpose to eliminate “crosstalk” (see entire document, for example para.0290 and  0292 wherein Say teaches the control signal originates from the base station and the identification code may be randomly generated by a circuit in the receiver/display unit (i.e., base station) (see entire document, for example para. 00290). In addition, para.  0292 states, "another method to eliminate 'crosstalk'" which is used with the identification code includes providing an mechanism for changing the transmission frequency upon determination by 

In regards to Claim 30, Say teaches the essential features of the claimed invention, except for the base station transmits only data received after the immediately preceding control signal. However, Say teach the receiver/display unit is configured so that the patient may choose the particular display (e.g., blood glucose concentration or graph of concentration versus time) that the patient wishes to view. The patient may choose the desired display mode by pushing a button or the like, for example, on an optional input device 162 (see entire document, for example para. 0258, 0266-0292 and 0297). Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to choose the base station transmits only data received after the immediately preceding control signal because it would be a matter of user choice of whether to choose to transmit data received after or before the immediately preceding control signal and either choice would inherently provide the benefit of discontinuous reporting resulting reduced transmission time and energy. 

Claim 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) in view of US20070161879 to Say et al. (Say) as applied to Claims 29, 30 and 35above, in further view of in view of US20070163894 to Wang et al. (Wang).  

In regards to Claim 31, Goode teaches the essential features of the claimed invention, except for the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station.  Wang teaches such limitation for the purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing (see entire document, for example para. 0039). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode with having the implantable sensor is part of a replaceable sensor carrier unit that comprises a sealed housing in which the implantable sensor is disposed, and the sealed housing is configured to couple with the base station such that the implantable sensor is coupled to the base station taught by Wang for the predictable purpose of forming a waterproof or resistant seal to permit cleaning by immersion or swabbing.

In regards to Claim 32, Say teaches the replaceable sensor carrier unit contains a data carrier having calibration data of the sensor (see entire document, for example para. 0231, 0247, 0258, 0259 and Fig. 18B). 

In regards to Claim 33, Wang teaches the data carrier is inside the sealed housing and the data carrier is configured such that the calibration data is written through the sealed housing (see entire . 

Claims 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20050245795 to Goode et al. (Goode) in view of US20070161879 to Say et al. (Say) as applied to Claims 29, 30, 35 above, in further view of in view of US 20090076320 to Shigemori (Shigemori).   In regards to Claim 34, Goode modified teaches the essential features of the claimed invention, except for the changeover switch is configured to connect the memory and one of the analytical unit and the communication unit in response to a status of the switch. Shigemori teach changeover switches are well known for enabling the circuitry to be made compact and light such that the changeover switch can be utilized to preclude influence of the data-generating circuit on the communication unit and therefore the medical data to be transmitted is not restricted by alternate data-generating circuit and power consumption can be decreased (see entire document, for example para. 0067, 0079 and 0084).  It would be obvious to one of ordinary skill in the art at the time the invention was made to modify the system for in-vivo measurement of an analyte concentration in a human or animal body taught by Goode modified with having the changeover switch is configured to connect the memory and one of the analytical unit and the communication unit in response to a status of the switch taught by Shigemori for the predictable purpose of enabling the circuitry to be made compact and light such that the changeover switch can be utilized to preclude influence of the data-generating circuit on the communication unit and therefore the medical data to be transmitted is not restricted by alternate data-generating circuit and power consumption can be decreased.  

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed May 21, 2021 have been fully considered.  	Accordingly, the previous rejections of claims under 35 USC 112 and 102 are withdrawn. 

	In regards to the rejection of Claims 29-35 under 35 USC 103, Applicant argues: 
First, the system described in Say is, essentially, the opposite of claim 29. Claim 29 covers a system wherein the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal. Say, by contrast, teaches the sensor sending the identifying information to be used by the remote device, which is the opposite of the italicized recitation of claim 29 just noted.
Further, the Office asserts that the motivation to combine the teachings of Say with Goode is “for the predictable purpose to eliminate ‘crosstalk’.” Office Action, pg. 8. However, the crosstalk concern in Say, and in general, relates to sensor data distortion created by multiple transmission sources, such as multiple on-body sensors. See Say. ]} [0290], Claim 29 recites the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal. First, there is no reason to think that crosstalk between remote devices sending control signals would be similar to the issue of crosstalk between on-body sensors. Further, there is no hint of concern over crosstalk between remote devices in Goode.
Furthermore, even if there were concern over remote device crosstalk, that would still not supply a motivation to look to Say. Say only addresses using a remote device to mitigate sensor crosstalk, which is quite different from using a sensor to mitigate remote device crosstalk.

	In response thereto, the Examiner has carefully reviewed Applicant's arguments and does not agree with Applicant's restrictive interpretation of Say. More particularly, as noted above, Applicant argues that Say only teaches the sensor sending the identifying information to be used by the remote device which is the opposite of the base station sending the control signal which includes a characteristic identifier used by the base receiver to identify the source of the control signal. However, Say clearly teaches the control signal originates from the base station and the identification code may be randomly generated by a circuit in the receiver/display unit (i.e., base station) (see entire document, for example para. 00290). In addition, para.  0292 states, "another method to eliminate 'crosstalk'" which is used with 
	Still further, Applicant argues:
T[t]here is no reason to think that crosstalk between remote devices sending control signals would be similar to the issue of crosstalk between on-body sensors. Further, there is no hint of concern over crosstalk between remote devices in Goode.  

	This argument is factually flawed as pointed out above since both Say, para. 0290, and Applicant arguments refer that Say teaches cross talk from the presence of other devices. Finally, it is respectfully pointed out that the instant published Specification, para.0014 teaches the claim limitation "wherein the control signal includes a characteristic identifier signal used by the base receiver to identify the source of the control signal" is for the stated purpose of preventing miscommunication with devices that are not part of the system which is for the same purpose taught by Say. 
	Accordingly, the rejection is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791